C.~USE   NO.        F 0816393


MARK WAYNE COLE                                           §           IN THE 420th JUDICIAL

TDCJ-ID# 1612025                                          §

vs.                                                       §           DISTRICT COURT OF

Loretta Carrmack-COUNTY DISTRICT                          §:

CLERK IN HER OFFICIAL                                     §
                                                                                   RECEIVED IN
CAPACITY, RESPONDENT                                      §           NAcoGr:q:{}ijR~~Miroiii~~PEALS


                                                          I.                        FEB 09 2015


TO THE HONORABLE. JUDGE OF SAID COURT:

        COMES NOW, MARK WAYNE COLE, Relator, PRO SE in the above styled and numbered

Cause      and    Action :and       files     this ORIGINAL APPLICATION FOR WRIT OF MANDAMUS,

Pursuant to Article 11.07 Section 3 ( c )of the Texas Code of Criminal Procedure,

and would show        th~   Court the following:

B. RELATOR

l. 01       Mark Wayne Cole, TDCJ# 1612025 is                   an    Offender   currently incarcerated

            in the H.H. Coffield Unit, Anderson County, Texas 75884.

1. 02       Relator      has    exhausted         his remedies and has no other adequate remedy

            at law.

1.03        The   Act    sought      to      be     compelled is ministrial,not discretionary in

            nature. TCCP Art. 11. 07.

                  Section       3    (c)    requires           Respondent   to immediately transmit to

            the    Court       of   Criminal        Appeals       a   copy of the Application for Wtit

            of    Habeas     Corpus,and ___ :my answeres filed. And a certificate reciting
                                    '
            the   date      upon which that finding was made, if the convicting Court

           decides       that there are no issues to be resolved. No copy of the Appl-

            i cation .for Writ of Habeas Corpus,any answers filed, and a certificate

            reciting       the date upon which that finding was made have been transmi-

            tbd to the court of Criminal. App2als had such docu11:nt:.s been trans::nH.fed

                                                      --1---
                             TABLE   OF   CONTENTS




Applicati~n ________                                 1

Rclat~r's Inf~r~ation


R~spondent's   Information

Respondent's   Vi~lation


Prayer for Reli:f

Affidavit

Certificate 0f Service

Exhibit "A"

Bxhibit "B"

Exhibit "C"

Exhibit "D"




                                 --0-·--C::
        Court ::.of criminal Appeals by Respondent as required by Statute. Relator

        w~ulca:   have received notce from the Court of Criminal Appeals.

                                                               II.

c.   Respondent

2.01               Respondent,                 Loretta   Cammack,       in      her   capacity as District Clerk

         of       Nacogdoches              County,Texas        has a ministrial duty to receive and file

         a l1 ; papers              in     a     Criminal     Proceeding:        And perform ai-l ·other   duties

         imposed         on         the        Clerk by law Pursuant to Art. · 2.21 and is· responsible

         under          TCCP 11.07 Sec. 3(c)to immediately transmit to the Court of Crim.

         App. a copy of the Application for Writ of Habeas Corpus1and any answers

         f iled1 and           a     certificate         reciting the date upon which that finding was

         made       if        the        convicting      Court       decides that there are no issues to be

         resolved.

                    Loretta              Cammack, District Clerk, Nacogdoches'County may be served

          at      her place of business at 101 w. Main st. Roomm 120-Nacogdochesl Texas

          75961.
                                                              III.
D.      VIOLATION OF ARTICLE 11. 07 OF THE TEXAS CODE OF CRIMINAL PROCEDURE

3. 01             The     Respondent              violated     Art.     11.07 Sec. 3(c)of the Texas Code of

        Criminal          Procedure              by   failing to provide a copy of the Application for

        Writ       of     Habeas           Corpus1any answers filed,and a certificate reciting the

        date       upon        which that fin ding was' made to the Court of Criminal Appeals 1

        within          the        time. per scribed          by     law, and    within a reasonable time from

        the date on which the documents were received to be transmitted.

3.02              Requests           for        the transmittal of the Application for Writ of Habeas

        Corpus,and             a· certi-ficate           reciting the date upon which that finding was

        made by Relator to: Loretta Cammack', District Clerk,· Nacogdoches                            County 1 by

        certified             mail, letters           dated    December      16,2013 and january 29,2014(See



                                                            ---2--
       Attached Exhabits "A" and "B")The trial Court sent an order designating

       the      issues             which        was         filed      on December ll, 2013 3.5 well as a letter

       s t:1ting         Relator's Writ of Habeas Corpus was halted for further invest-

       igation (See                Attached            Exhabit          "C" )for    order     Designating   Issues and

       Exhabit            "D"           for    letter stating Application for Writ of Habeas Corpus

       had been halted. These requests by Relator made in good faith                                         ~Pursuant

       to Article 11.07 Section 3(c)of the Texas Code of Criminal Procedure.

3.03           To d3.te, Relator has received no resp::mse from Respondent regarding

       relator's               request          for         transmittal        of    a copy of the Application for

       Writ         of        Habeas           Corpus,any           answers        filed,or    a certific:1te reciting

       the      date           upon           which     that        finding was made to the Court of Criminal

       Appeals.

3.04           As        is        clear        from        Relator's         letters, Relator has repeatedly put

       Respondent                  on     notice       that         Relator        seeks    the transmittal of a copy

       of      the        Application                 for       Writ    of Habeas      Corpus~any   answers filed,and

       a     certificate                  reciting           the       date   upon     ~hich    that finding was made

       to      the        Court           of     Criminal           Appeals, and       such records are required by

       the Court of Criminal Appeals to act on· Relator's Writ of Habeas Corpus

               Relator has gone well 'beyond any requirement or obligations imposed

       upon him by the Texas Code of Criminal Procedure. In contrast to Relat-

       or's         efforts,              Respondent            has      wholly failed to comply with the Texas

       Code         of        Criminal          Procedure,, . Article ll. 07 Section 3 (c), is acting in

       bad faith, and also failed to afford Relator the Professional and Common

       Courtesy of any written responses to his correspondence and requests.

3.05          Article               ll. 07      Section 3 ( c )clearly states that, "if the convicting

       Court decides there are no such iswsues, the Clerk shall immediately · · ·

       transmit               to        the    Court        of Criminal Appeals a copy of the Application

       , any        answers             filed, and          a    certificate         reciting     the date upon which

       that         finding             was made. Failure of the Court to act within the allowed

                                                                       --3---
t~ansmit          to the Court of Criminal Appeals a copy of the Application, any answers

filed,       and        a     certificate           reciting      the   date upon which the finding was made.

       Failure          of     the        Ccurt     to     act within the allowed (20)days shall constitute

such     a        finding.          Texas     Code        of Criminal Procedure Article 11.07 SECTION 3(c).

       Respondent             is     in     violation        of   this procedure, ministrial duties and thus

the laws of this State.
                                                                  IV.

Prayer for Relief

         WHEREFORE,            PREMISES CONSIDERED, Relator, Mark W. Cole, pro se respectfully

 requests           a       finding that the Respondent did not transmit documents to the Court

 of     Criminal Appeals within a reasonable time after the date they were requested

 and that relator brought forth this Litigation in good faith,and has Substantia-

 lly     Prevailed.                Relator        prays     for   an    Order directing Respondent to transmit

 a     copy       of the Application for Writ of Habeas Corpus, and any answers filed, and

 any     answers             filed, and a certificate reciting the date upon which that finding

 was     made           to the Court of Criminal Appeals as directed in Article 11.07 Section

 3(c)        of     the       Texas        Code     of Criminal Procedure and in the .Relator's letters,(

 Exhibits "A" and "B" ) .


                                                                                  ~d,
                                                                                 Mark W. Cole,Relator

 E. AFFIDAVIT


         I swear under oath that the facts and allegations in the above Application

 for Writ of Mandamus are true and correct.


                                                                                 Relator

                                                         UNSWORN DECLARATION

        Pursuant             to Title 6, Section 132, v.c.S.A Civil Practice and Remedies Code,

and Senate Bill #245 effective September lst. 1987.
     I,       Mark ,:,· .w. Cole,           T. D. c. J. -c. I. D.           #1612025, Being presently incarcerated

in   the           Texas     Department                  of Criminal Justice Institutional Division located

in   Anderson              County    at                the     H.H.   Coffield Unit, 26612 FM 2054 in Tennessee

Colony            Texas     75884;    now declare under penalty of perjury, that the forgoing

"Affidavit Relating to Previous Filing" is true and correct.



Executed on this, the                                        day of January, 2015.




                                                                                   ~tprose
                                                                                   Coffield bnit-'1'·~ o·. c. J. -c. I. D.
                                                                                   2661' FM 2054
                                                                                   Tennessee Colony, tx. 75884




                                      ...-v' .......




          \   \




                                                                      (2)
                                                f




                          NACOGDOCHES COUNTY
                                  - District Clerk
                                  Loretta Cammack


Mark Wayne Cole-TDCJ-#1612025
Coffield Unit
2661 FM 2054
Tennessee Colony, Tx 75884


Dear Mr. Cole,


Our office received letter regarding the status of your application for writ of habeas
corpus. Your letter related that this office has not responded. This is not an accurate
statement. This office sent you a letter on 12/27/2013 with a certified copy of the
Order Designating Issues and an explanation of what this orderis. This office
primarily is the filing destination for court documents. The District Clerk's office is
not responsiblefor expediting the process of applications for writs of habeas corpus
especially in the event of an Order Designating Issues. To learn more about your
status, you should ci:mtactJudge Klein's office. Included are tile documents you
requested.

All of the folluwing information is true and correct to the best of my knowledge on
this day September 15, 2014.


LORETTA CAMMACK
DISTRICT CLERK
NACOGDOCHES COU~TY, TEXAS




                              l 0 l West Main Street, Room 120
                                    Nacogdoches, TX 75961
                            (936) 560-7730 • (936) 560-7839 Fax
                              lcammack@co. nacogdoches. tx. us
                                                                           A ~

                                                            $          i§;i700
                                            Qertilied Fee             $tltW
                   rn
                   CJ     Return Receipt Fee
                   CJ (Endorsement Required)                           ~®
                   CJ  Restricted Delivery Fee
                           (Endorsement Required)·                     ~.$>
                   D
                   I'-
                   co         Total Postage & Fees          $          '111~~
                   .-=1
                   D
                   .-=1   rn:c--·~.··· :··;·-.·.:c·c
                   D
                   r'- f..,, •..~,-.--




SENDER: COMPt.ETE7HIS                          S~CTION                           COMPLETE THIS SECTION ON DELIVERY




                                                                                                                          DYes
1. Article Addressed to:                                                                                                  0 No
  Ov·t~l, -t- le                             NACOGDOCHES COUNTY
                                          District Clerk
                                      . Loretta Cam mack


  December12, 2013


  Mark Cole #1612025
  Coffield Unit 2661 FM 2054
  Tennessee Colony, Texas 7 5884

  F0816393-A

  Dear Mr.Cole,

        Judge Edwin Klein has issued an order designating issues. This
        means the application for writ of habeas corpus has been halted until ·
        the issues in the order have been investigated.

 Yours Very Truly,

  Loretta Cammack
  District Clerk
. ~a  ogdoches County, Texas
                         -

          Phillip~~rk
            \     .           '

    .~                            v
 Laurie


  Cc: Nicole Lostracco




                                 I 0 I West Main Street, Room 120
                                       Nacogdoches, TX 75961
                              (936) 560-7730 • (936) 560-7839 Fax:
                                lcammack@co. nacogdoches .tx. us
                                                                                              FILED
                                                                                       ;lA'tWGOOGHES COW4 fY
                                                            CAUSE NO. F0816393-A
                                                                                              TEXAS
                                                                                       13 DEC I I PH f: 11
                                                                                 420 ~1~?.~ COURT
                                                                                   1
           EX PARTE                                                §    IN THE

                                                                        OF                   OISiRICT·C~ERK    '

           MARK WA YNECOLE                                              NACOGDOCHES COUNTY, TEXAS

                                                     ORDER DESIGNATING ISSUES

                   Having reviewed the applicant's petition for writ of habeas corpus, the Court finds that
           ihere are controverlLoretta Cammack

Court CJerk

Dear Ms. Cammack,

         I     am   writing     tc    you in resards of my r.,!rit and f'ilotion~. coui).c1 yc.u, telk
                                                                                ..   4~~:..{"·~: ~.   =           _1:::>-     ~

                                                                                                      c..:.;,                                      ~J
me   where          or   at   \vhat   stage my vJrit and Mot:ion.s are at, a~hd c(")~~ld vo!l1      . ~~
                                                                                                              Post=>
                                                                                                                  :;-::
                                                                                 . ' , j-.:=·T,
                                                                                                ~-   __ -'"F'                 C)                   0
D                                                                                                                               NACOGDOCHES COUNTY
                                                                                                                                                                    District Clerk
                                                                                                                                                                  Loretta Cammack
-·   ,,,,.   •'   '''-'".   ~-··.   ,._,,,   ~   ·,.. ,:..,..                          ..
                                                                ~-"_...-~.-,,-.-.,·,.:· ._-~   ,.-... ·_,, ___ ·,..,·-~---- -......--.•.. -.... -.,--.. _-_. -,_-....,.--,                           ..
                                                                                                                                                                             -_,-,.-, . -"'-~"-···-,,-          .... .. -:..::,.. -..,.._-"··. --... -_.. -,:·... -
                                                                                                                                                                                                         -.~-:-.-   _                                                 ..--.--..   -,·-_,   ..,.   ,.




                                December 27, 2013


                               Mark Cole #1612025
                               Coffield Unit 2G61 FM 205t1
                               Tennessee Colony, Texas 7 5884

                                F0816393-A

                               Dear Mr.Cole,

                                                           Judge Edwin Klein has issued an order designating issues. This
                                                           means the application for writ ofhabeas corpus has been halted until
                                                           the issues in the order have been investigated.

                               Yours Very Truly,

                                Loretta Cammack
                                District Clerk
                                Nacogdoches County, Texas

                        ~Ph,ll.~D
                               .ua ur1e .                               1 1ps,                       eputy
                                                                                                                -                   C.l k
                                                                                                                                       er


                               Cc: Nicole Lostracco




                                                                                                                                            I0 I West Main Street, Room 120
                                                                                                                                                 Nacogdoches, TX 7 5961
                                                                                                                                         (936) 560-7730 • (936) 560-7839 Fax
                                                                                                                                         ' lcammack@co.nacogdciches.tx.us
Deac Clerk/Judge,




the        District         Attorney   and Trial Judge due to the    Prosecuto~:'s   misconduct,the

Tr-ial          J1.1dge' s abuse of discretion aQ,d gross negligent violations of Petition0·-
r- f C•
L    ~>   State 2ncJ Fecier.:il R.ights.

           5th 1 6th,8th and 14th Amendments as well as violations           of S.B. 11.2   Amc~nded


to S. B. 1940 and S.B. 1.55\/.by 8lst Texas Legislature. The Petitionee's incompet-

ency           and   mental     instability    are of such a level that specialized (Veteran's

t101 West r1ain-Room 120

r>.iacoqdoc:-:t8s,.. Texas 75961


IDear Clerk of the Court,

     Please     forward       me   a   copy   of   Motions    for Evidentary Hearing,   M:)tion

Requesting      a     Bench    Warrant,   as   well    as a copy of Affidavit in Support of

11.07    Writ    of     Habaes Corpus. Also, please advise as to their status,whether

they have been Approved, Denied or Pending.




                                                        Respectfully,



                                                       X     CffluJ     u
                                                        Mark Wayne Cole #:1612025
        [Mr.       Agnew        even sent 'another Attorney by the name of Duke Brazelton about

taking        the        offer    made       by     Mr. Agnew. Mr. Agnew even Waived my Rights without

my     knowledge           or    consenL           as well as   ~vaving   my Rights to a Competency Hearing

 in    which        he     had    absolutely no right to do, because I didn't understand while

 being very heavily medicated and not in a right state of mind].

        I     am requesting an Evidentiary Hearing and the right to be present at Said

·Hearing       by    Order        of     a    Bench t'larrant. I also request to be appointed Counsel

at     Said        Hearing       so    that        I may consult with Said Attorney.       Prison conditions
during        Lockdowns          restr-ict o [fenders           from going to the Prison Law Library and

only        allow us 2(two)Law Books every other day, which makes access to the Courts

even        more    difficult          for        us.   With NO disrespect intended YOUR HONOR,       justic~

has failed me and I've suffered a grave injtwstice!·




                                                                           Respectfully Submitted,



                                                                          X   vrlJ &t.i!:I612DH
                                                                              Mark Wayne Cole, TDCJ #1612054
                                                                              Coffield Unit-TDCJ-ID
                                                                              2661 FM 2054
                                                                              Tennessee Colony, Tx. 75884

                                                                                        ~    },·- S-1~
    THE STATE of TEXAS                                                 NACcx:;JX)CHES COUNTY,   TEXAS



                                       APPLICANT'S [PERSON.Z>.L li\FFI~VIT]

                                                                                                    (
          Comes Now          Mark Wayne         Cole, TDCJ-ID#l612025 who asked Mr. William Agnew

    to     remove     himself        from my        Case in January of 2009. I fired him in writing

    and     he    told      me     that I couldn't do that, and the Judge wouldn't allow me to

    fire     him either.            My reas?n for            firing him was that, he didn't investigate

    the    facts      pertaining        to     my     Case.     Mr. Agnew said that there was no reason

to        investigate         any    of my       witnesses.and neither did he investigate the SBs

under           the 8lst Legislature. Mr. Agnew'didn't investigate the facts concerninq

my        actual     innocence,         nor     did     he     investigate NGRI[Not Guilty By Reason of

Insanity], telling me that I couldn't make such a plea.

          He only        brought       one plea         bargin    offer, and when I wouldn't agree, he

threatened me,                coerced me        and      defrauded    me by makinq an involuntary plea
b·E--fore        tell inq     me    once      again     that     I couldn't make a plea of NGRI. It was

during           August/September          throuqh       November     2009 when I was heavily medicated

on        Psych     medication         from     North        Texas State Hospital per Judge's orders! I

was        in     such      a state that my mind was clouded from the heavy medication, and

I        was. clearly         unable    to      reason       or conclude anything whatsoever. I didn't
understand anythinq that was happening during Said Trial, nor did. I understand

the        ongoing       from October of 2008 to November of 2009, to this present time, I

just don't know what happened!
                                      CAUSE NO.

MacK. ·w.eole_
Applicant,




                                      THE EVIDENTARY HEARING
    COMES NOW ,Maf.ls..vJ.Col e       , TDCJ      CID # /61:J.;2'i , Applicant in the above-styled

and -numbered cause and files this motion to request to be bench. warranted back to
this county in order to be present at the evidentary hearing, and shows· good cause
to GRANT this motion as follows:
    1) the Applicant belives that he has a right to be present             __ :~ to provide or.
explain any document that may reviewed by this court and to hold a--proper argument
against the state's case in chief, as provided by the U.S. Constitution, Amendments
5 and 14.
    2) Seeing that the Applicant is present would be benefitial to this court upon

any confusion that may occur or upon any explaination.
                                                  PRAYER

    The Applicant prays that this court will GRANT this motion and order that the
Applicant to be bench warranted to this county in order to be present at his evid-
entary hearing.
                                         INMATE DECLARATION

    I, MorKvJCde , TDCJ# Ji:,/J.._o;)..5          , being incarcerated in the TDCJ-CID Coffield
                                  '
unit in Anderson County, Texas, do declare that the.for going is true and correct
under the penalty of perjury.
                                                  EXECUTED THIS DAY OF NOVEMBER        ' 2013

                                                                                  it ted,




                                                                                                     1
                                       CAUSE NO.

Mc..rK. w.Cale                                  §
Applicant,                                      §
                                                §
v.                                              §
                                                §
The State of Texas,                             §
Appellee.


     NOW   COMES,.LVlc-tn:.~w..Cole , TDCJ #it:.ldo2.~,    Applicant in the above-styled and -numberd
cause and files this motion to request for an evidentary hearing on the medical records
and military records, and shows good caus= to GRANT this motion as follows:
     1) The Applicant filed a habeas corpus writ application within this court on· or

about Oct. 22nd of 2013.        The Applicant raised several grounds that involves the
Applicant's medical history of posttrumatic stress disorder and trumatic brain injury
from a series of trumatic military experiences.
     2) The Applicant requests that this court will hold and conduct a:1 evidentary

hearing on s:Jch records because the applicant believes that the medical history can
and will provide an adequent vehicle in order to support the applicant's claim of
involuntary plea bargain.        Additionally the Applicant believes that this evidence
would be favorable to all parties in order to see that justice is done.
     3) Further the Applicant asserts that he, still to this day, h~s not seen his

indictment, nor any other documents that pertain to this case at hand and further
requests that this court will grant the applicant this oppertunity to have an evidentary
hearing in order to pcoperly exhaust his presented claims to this court.
                                                 PRAYER

     Tn2 Applicant prays that this court will             GRANT this motion and request for an
e·v-identary hearing on this e·;Jidence at hand in order that the Applicant can have the
courts ruling on this presented evidecne.           In alternative, the Applicant prays for
an evident;:try hearing on any other e·;,ridence that this court sees fit.


                                              PAGE 1   OF 2
..
                                         INMATE DEcu.RATION


     I,   .MaCK \N. C